


 
                                                                   Exhibit 10.6
   
INDEMNIFICATION AGREEMENTS
     
MariLyn R. Blair
 
Michael B. Bracy
 
Robert M. Burks, Jr.
 
Deloris R. Duquette
 
C.R. Dwiggins, Jr.
 
Kirby A. Dyess
 
Larry H. Eggleston
 
Jon E. Eliassen
 
Charles H. Gaylord
 
Thomas S. Glanville
 
Steven M. Helmbrecht
 
John W. Holleran
 
Philippe Le Bris
 
Chuck McAtee
 
Philip C. Mezey
 
Sharon L. Nelson
 
LeRoy D. Nosbaum
 
Carl W. Porter
 
Gary E. Pruitt
 
Marcel Regnier
 
Jared P. Serff
 
Douglas L. Staker
 
Malcolm Unsworth
 
Russell E. Vanos
 
Robert W. Whitney
 
Graham M. Wilson
 
